                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN JAMES ROBBINS,                          :   CIVIL ACTION NO. 1:16-CV-638
                                             :
                    Petitioner               :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
SUPERINTENDENT KEVIN                         :
KAUFMAN, et al.,                             :
                                             :
                    Respondents              :

                                        ORDER

      AND NOW, this 19th day of December, 2018, upon consideration of the

report (Doc. 20) of Magistrate Judge William I. Arbuckle recommending that the

court deny the petition (Doc. 1) for writ of habeas corpus filed pursuant to 28 U.S.C.

§ 2254 by petitioner John James Robbins (“Robbins”), wherein Judge Arbuckle

opines that Robbins’ petition must be denied on the merits as to grounds 1, 2, and

3, and that ground 4 must be denied for procedural default, (see Doc. 20 at 24-25, 30-

33), and it appearing that no party has objected to the report, see FED. R. CIV. P.

72(b)(2), and the court noting that failure of a party to timely object to a magistrate

judge’s conclusions “may result in forfeiture of de novo review at the district court

level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson,

812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district

court should “afford some level of review to dispositive legal issues raised by the

report,” Henderson, 812 F.2d 878; see also Taylor v. Comm’r of Soc. Sec., 83 F.

Supp. 3d 625, 626 (M.D. Pa. 2015) (citing Univac Dental Co. v. Dentsply Int’l, Inc.,
702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)), in order to “satisfy itself that there is no

clear error on the face of the record,” FED. R. CIV. P. 72(b) advisory committee

notes, and, following an independent review of the record, the court being in

agreement with Judge Arbuckle’s recommendation, and concluding that there is no

clear error on the face of the record, it is hereby ORDERED that:

      1.     The report (Doc. 20) of Magistrate Judge Arbuckle is ADOPTED.

      2.     Robbins’ petition (Doc. 1-2) for writ of habeas corpus is DENIED.

      3.     The court finds no basis to issue a certificate of appealability. See
             28 U.S.C. § 2253(c); see also 28 U.S.C. § 2254 Rule 11(a).

      4.     The Clerk of Court is directed to CLOSE this case.




                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
